McCLELLAN, J.
(1) Williams, the appellee, filed this purely statutory bill to quiet title to certain lots therein described. The appellant is the respondent. The respondent answered, and, besides denying complainant’s right or title to, or possession of, the lots in question, asserted his unqualified title to the lots in virtue of tax sales ordered by the chancery court of Jefferson to enforce the collection of the taxes due the city of Birmingham. The answer did not seek the declaration of any statutory charge or lien upon the property accruing or available to the respond*526ent. — rCode, § 1326. As stated, the sole claim propounded by the respondent was that of the title to the property.
“In sales of land for taxes great strictness is required. To divest an individual of his property against his consent, every substantial requirement of the law must be complied with. * * * Unless relieved thereof by express statute, * * * the burden is on him who traces his right to or interest in lands through tax proceedings to show affirmatively that the requirements of law with respect thereto were observed in the processes essential for the transmission of title.” — Drennen v. White, 191 Ala. 274, 68 South. 41, 42; and cases therein cited.
(2) There is no statute of which we are aware giving the recitals of a register’s deed consequent upon a chancery sale for the enforcement of charges for municipal taxes the force or effect to establish prima facie the facts such an officer may appropriately recite in the conveyance, as is the law’s provision, in section 2297, with respect to tax deeds executed by judges of probate. The respondent did not show, even prima facie, a substantial compliance with all legal requirements necessary to invest him or his predecessor in asserted right with title to the property in question; the deed alone being ineffective for that purpose. There is no presumption of regularity in tax proceedings of this character, unless it is validly created by statute; and no such applicable statute has been brought to the attention of the court. — Smith v. Cox, 115 Ala. 503, 508, 22 South. 78, and Drennen v. White, supra, among others. There is nothing in the testimony of the respondent, which has been carefully considered, having any evidential or probative effect to discharge the stated burden on respondent to show compliance with the legal prescriptions for the effectuation of a sale to enforce the charge for municipal taxes.
(3) As pointed out for appellee, the acknowledgments of the instruments signed by the register are defective, in this: They omit to recite that the register was informed of the contents of the conveyance; and.no terms of equivalent import are found in the acknowledgments. — Code, § 3361; Parker v. Boutwell, 119 Ala. 297, 24 South. 860.
The decree is not affected with error. It is affirmed.
Affirmed.
Anderson, C. J., and Sayre and Gardner, JJ., concur.